                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Jonathan R. Zilba,                                           Case No. 3:15CR101

                        Petitioner-Defendant,

                v.                                           ORDER

United States of America,

                        Respondent-Plaintiff.


        This is a post-conviction relief proceeding under 28 U.S.C. § 2255.

        The defendant, convicted on his plea of guilty to operating a fraudulent mortgage loan

restructuring scheme, challenges his twenty-one month within-Guideline sentence. He claims his

attorney provided ineffective assistance of counsel (IAC) during his sentencing.1

        To prevail on his claim, the defendant must prove that counsel’s performance was

deficient and that, but for that deficient performance, there was a reasonable probability of a

different result. Strickland v. Washington, 466 U.S. 668, 686-87 (1984). I discuss each of his five

substantive grounds for relief and related demand for resentencing or an evidentiary hearing

separately.

        There being no merit whatsoever to any of defendant’s claims, I dismiss the motion and

decline to grant a certificate of appealability.




        1
         The defendant’s plea agreement included a waiver of the right to challenge his
conviction or sentence by way of direct appeal or otherwise, except with regard to an IAC claim,
or a claim that the sentence exceeded the statutory maximum – which it did not.
                                    1. Non-Specific IAC Claim

        Ground One states a generalized, non-specific IAC claim. Both this claim and the

supporting memorandum as to it are conclusory. Neither contains factual assertions, case

citation, or discussion of applicable legal principles. That being so, defendant is not entitled to

relief as to his first claim.

                                 2. Waiver of the Right to Appeal

        Defendant raises two IAC issues relating to his waiver of the right to appeal in his written

plea agreement: namely, that counsel: 1) failed to file a notice of appeal as to his sentence; and 2)

had him give up his appellate rights in his plea agreement.

                                A. Failure to File Notice of Appeal

        A lawyer who does not file a notice of appeal when asked to do so fails to provide

constitutionally adequate assistance. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000).

        But to obtain relief on this basis, the defendant must have asked attorney to file such

notice. Ludwig v. United States, 162 F.3d 456, 459 (6th Cir. 1998) (“The Constitution is only

implicated when a defendant actually requests an appeal, and his counsel disregards the

request.”) (internal citations omitted). Defendant does not claim he instructed his attorney to file

a notice of appeal. That being so, this claim is without merit.2

                      B. Waiver of the Right to Appeal Did Not Involve IAC

        Second, Zilba alleges that counsel performed deficiently by causing his plea agreement to

waive, except to a very limited extent, his right to challenge his conviction or sentence.




        2
          Moreover, as discussed infra, Zilba’s sentence was entirely lawful. Had the defendant
demanded and his attorney pursued an appeal, the Circuit would have affirmed the sentence on
its merits. More likely, the Circuit would have dismissed the appeal in light of the plea
agreement’s waiver. Thus, failure to pursue an appeal caused no prejudice.
                                                  2
       The simple answer to this frivolous contention is: no waiver, no deal. To gain the benefit

of avoiding a substantially higher sentence, Zilba had to forgo nearly all future challenges to his

conviction. Just as he got what he most wanted – to minimize his prison time - so, too, the

government got what it most wanted – finality.3

       In any event, the defendant cannot show prejudice. He presents no plausible basis for

anyone to believe he might have prevailed, had he not accepted the plea agreement, at trial.

Indeed, the government’s statement of its factual basis shows that no rational jury would have

acquitted. Nor has Zilba provided reason to believe that, following a guilty verdict, I would have

imposed a sentence lower than that which he received after his plea. Thus, even if the lawyer

somehow could have avoided the waiver in the plea agreement, conditioning the plea on a waiver

of the right to appeal caused no prejudice.

                      3. The Criminal History Was Correctly Calculated

       In his third claim, defendant contends his attorney failed to challenge the inclusion in his

criminal history computation of convictions that occurred more than ten years before his

conviction in this case.

       There was no error in the conclusion that the criminal history category was III. He had

six misdemeanor traffic sentences within the ten years preceding the onset in October 2011 of his

crimes. See Guideline § 4A1.2(e)(2). The defendant had accumulated one criminal history point

each for: operating under the influence in 2002, sentenced, 2003; OVI in 2004, sentenced, 2004;

misdemeanor assault in 2005, sentenced, 2007; OVI in 2005, sentenced, 2005; driving without a

license in 2007, sentenced, 2008; and expired driver’s license in 2009, sentenced, 2010.



       3
         Well, near finality, as things have turned out. But for the government, that still is better
than having to undergo the expense of preparing for and going to trial and defending, in the event
of a conviction, an appeal.
                                                  3
However, under Guidelines § 4A1.1(c), these prior convictions generated only four points,

resulting in the category III criminal history computation.

       There was no error in that computation, and thus there is no basis for this portion of the

defendant’s IAC claim.

                   4. The Defendant Did Not Play a Minor or Minimal Role

       The defendant claims that he played a minor or minimal role in the crimes. He claims his

attorney should have persuaded me that such was the case under Guideline § 3B1.2. In his view,

it is “very obvious” that he was barely involved in the crime. In support, he argues that the

majority of the losses attributed to him related to a single victim.

       Under Guideline § 3B1.2(a), (b), there is a four level reduction in the base offense level

for having been a minimal participant, and a two level reduction for having been aa minor

participant. These reductions do not apply unless there was more than one participant in the

criminal activity. Guideline Commentary to § 3B1.2, n.2.

       The Commentary states that determination of a lesser role in an offense “is based on the

totality of the circumstances and involves a determination that is heavily dependent upon the

facts of the particular case.” Id. In making this determination;

       [A] court should consider the following non-exhaustive list of factors:

       (i) the degree to which the defendant understood the scope and structure of the
       criminal activity;

       (ii) the degree to which the defendant participated in planning or organizing the
       criminal activity;

       (iii) the degree to which the defendant exercised decision-making authority or
       influenced the exercise of decision-making authority;

       (iv) the nature and extent of the defendant’s participation in the commission of the
       criminal activity, including the acts the defendant performed and the
       responsibility and discretion the defendant had in performing those acts;

                                                  4
       (v) the degree to which the defendant stood to benefit from the criminal activity.

Id. § 3B1.2, n.3(C).

       According to the defendant, when his conduct is compared with other participants, he

was barely involved, as he was just helping out a friend. In that capacity, he claims, he had

nothing to do with planning, organizing, and decision-making, and he had no discretion in

executing the fraud. He also points out that the restitution obligation was lower.

       At sentencing, I did not share, and do not now share, defendant’s rosy-tinted view of his

culpability and degree of involvement. In making those assertions, the defendant arguably

recounts his former underling relationship with codefendant Jason Keating. But he was the

principal in the crimes to which he pleaded guilty, which he undertook after leaving Keating and

embarking on his own, along with cohorts Kanary and Schmenk.

       The prosecutor’s statement at sentencing accurately summarized the defendant’s role as

set forth in the plea agreement and Presentence Report:

       From — the plea agreements were based on conduct that they engaged in after
       they left the employ of Mr. Keating. That seemed the most clear-cut way of
       identifying individuals who clearly knew how the scheme worked. . . . These
       defendants, after they left with Mr. Keating, opened their own bank accounts,
       took in victim money and then spent it, showing that they were fully aware of
       how the scheme worked. Mr. Zilba did that, which is similar to what Mr.
       Schmenk did, and was similar to what Ms. Kanary did, just spent a little more and
       gathered a little more and was also a bit more formal about the process. I believe
       he actually created an entity, an LLC, and formalized it a bit more. But ultimately
       it was the same concept, leaving the employ of Mr. Keating with an
       understanding obviously of how the scheme worked because then he engaged in
       the scheme itself. So they learned it somewhere, and it was from working with
       Mr. Keating.

       Other than the loss amount, again, the little more formalized process of setting up
       his own LLC, I’m not really sure there’s much more to distinguish [Zilba]. I
       believe the paychecks he received were for a lesser period of time than Mr.
       Schmenk, somewhat similar or lesser period of time than Ms. Kanary, but I think
       that’s the most that can be said to distinguish them.

                                                 5
(Doc. 57, Sentencing Tr. Pg.ID #963-61).

       The record is clear that the defendant did not play a minor or minimal role in carrying out

his fake loan modification scheme and scam.

       Equally to the point and pertinent: the defendant set up his bucket shop under the trust-

inducing, but patently false name “Save Home Now, LLC.” He created and used, as the sole

authorized account holder, the firm’s bank account, and he alone made its business decisions.

The PSR accurately computed the defendant’s role in his crimes. The lawyer neither performed

ineffectively in the face of that fact nor caused the defendant any prejudice through his

sentencing-related actions and arguments.

                            5. The Loss Computation Was Accurate

       Defendant claims his attorney’s deficient representation caused me to miscalculate the

loss amount for which I found him responsible. He claims that I should only have attributed half

of victim G.K.’s loss of $34,668.85. This is so, defendant claims, because “only half” of that

amount “belongs to the movant.” A loss of less than $40,000 would, under Guideline

§ 2B1.1(b)(1)(C), have reduced the loss computation four levels below the $40,000 threshold I

applied under Guideline § 2B1.1(b)(1)(D).

       At sentencing, defense counsel objected to the addition of sixteen levels for a loss amount

of $1.8 million. But the PSR had not attributed that amount to the defendant either jointly or

severally. To be sure, the PSR reflected the fact that the government’s investigation had

disclosed that the overall conspiracy had deceived and defrauded approximately 317 victims.

Significantly, the PSR stated only nine of those victims had deposited funds directly the

defendant’s bogus “Save Home Now” bank account.




                                                 6
       That does not mean the attorney’s initial misfocus caused any prejudice: the record shows

that the PSR had based its calculation of G.K.’s loss, $34,668.85, on the amount of money

deposited directly into defendant’s “Save Homes Now” bank account. As the government points

out, defendant offers no basis in the record to cut that figure in half. Thus, his loss amount

contention is as unsustainable as it is unsupported.

                                            Conclusion

       There being no merit to any of the defendant’s substantive performance-based challenges,

there is equally no merit to his demand that the putative, but non-existent errors cumulatively

justify resentencing, or an evidentiary hearing.

       The crimes the defendant committed were not just devious and deliberate: they were

morally depraved and utterly despicable. He is lucky that the Guidelines prescribed, despite

those facts, a remarkably low sentencing range. He is even luckier that not only did I not vary

upwards, but I gave him a sentence around the midpoint of that range.

       The defendant should credit, not blame his attorney for that outcome.

       It is, accordingly,

       ORDERED THAT the defendant’s motion to vacate under 28 U.S.C. § 2255 be, and

same hereby is denied, with prejudice. Jurists of reason could not reasonably dispute neither this

decision or its rationale; consequently I decline to issue a Certificate of Appealability.

       So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge




                                                   7
